1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT

8                               EASTERN DISTRICT OF CALIFORNIA

9
10
11   SAM VAGLE,                                          Case No.: 1:18-cv-01321 LJO JLT
12                 Plaintiff,                            ORDER AFTER NOTICE OF SETTLEMENT
13          v.
                                                         (Doc. 23)
14   TRANSWORLD SYSTEMS, INC., et al.,

15                 Defendants.

16
17          On July 22, 2019, Plaintiff reported “this case has settled.” (Doc. 23 at 1) Plaintiff indicates
18   dispositional documents will be filed within sixty days. (Id.) Thus, the Court ORDERS:
19          1.     The parties SHALL file stipulation to dismiss the action no later than
20                 September 20, 2019; and
21          2.     All pending dates, conferences and hearings are VACATED.
22   The parties are advised that failure to comply with this order may result in the Court imposing
23   sanctions, including the dismissal of the action.
24
25   IT IS SO ORDERED.
26      Dated:    July 28, 2019                                /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28
